DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 11, 14 – 19 and 23 – 25 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1 – 9), drawn towards a compound of formula I or II, in the reply filed on June 2, 2022 is acknowledged. Claim 10 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound 17 as presented below:

    PNG
    media_image1.png
    138
    176
    media_image1.png
    Greyscale

	wherein, in the compound represented by formula II:
X is -Br;
R1 is C4-alkyl substituted by fluorine; and
M is an ion of calcium (Ca).
	Search: Applicant noted that the elected species reads upon the instant claims 1 – 5 and 7 – 9. Since claim 6 does not read upon the elected species, said claim is hereby withdrawn as being drawn towards non-elected species. Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded to include the scope, wherein:
X is selected from -Br or -F;
R1 is C3-alkyl or C5-alkyl; and 
M is an ion of K or Ca.
Since the above scope is not free of prior art, search has not been further expanded to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image2.png
    83
    379
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 – 5, 7 and 9 are objected to because of the following informalities:
Claim 1, page 22 line 7: Insert the term “or” in the phrase “R1 is a C2-10 alkyl, or C2-10 alkyl substituted by cycloproprane …”.
Claim 2, page 22 line 14: Insert the term “or” in the phrase “R1 is a C3-5 alkyl, or C3-5 alkyl substituted by cycloproprane …”.
Claim 3, page 22 line 18: Insert the term “or” in the phrase “R1 is a C2-10 alkyl, or C2-10 alkyl substituted by cycloproprane …”.
Claims 4 – 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The instant claim 8 is drawn towards the compound of claim 1 and recites the following compounds 17’ and 17”:

    PNG
    media_image3.png
    259
    574
    media_image3.png
    Greyscale

	However, the scope of the variable R1 in the independent claim 1 (upon which claim 8 is dependent upon) recites “R1 is a C2-10 alkyl, C2-10 alkyl substituted by cycloproprane or fluorine, except n-butyl” (emphasis added). Thus, the scope of the compounds 17’ and 17” fails to include all of the limitations as claimed in the instant claim 1. 
	Applicant may cancel the claim, amend the claim to delete the compounds 17’ and 17” to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 1 – 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN 101402565 A (Chang).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Chang teaches the potassium salt of 5-bromo-2-(A-hydroxypentyl) benzoic acid. See, attached English translation, page 4, Experimental Results. Chang also teaches the calcium salt of 5-fluoro-2-(A-hydroxypentyl) benzoic acid. See, page 3, Example 4 [3]. The compounds are presented below (using ChemDraw, version 20.1.0.110):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Chang teaches the compounds represented by formula II, wherein:
X is selected from -Br or -F;
R1 is C4-alkyl; and
M is an ion of K or Ca.
Ascertaining the differences between the prior art and the claims at issue.
	Chang does not explicitly teach the compounds of formula II, wherein the variable R1 is selected from C3 alkyl or C5 alkyl, as recited in the instant claims.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	The compounds as taught by Chang and the compound in the instant claims are considered structural analogs. It is well established that the substitution of hydrogen for methyl, or vice versa, on a known compound is not a patentable modification absent unexpected or unobvious results. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing homologues. Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups. See, In re Henze, 85 USPQ 261, 263. In the case, the close structural similarity between two compounds differing by one methyl group was itself sufficient show obviousness.
	While Chang does not specifically teach the homologous compounds, a person having ordinary skill in the art would have been motivated to prepare the subsequent C3 or C5 alkyl homologs with a reasonable expectation that the compounds would possess the same, if not better, pharmaceutical properties. Therefore, Chinese Patent Publication CN 101402565 A renders the instant claims 1 – 3 and 8 prima facie obvious.

Conclusion
Claims 1 – 3 and 8 are rejected.
Claims 4 – 5, 7 and 9 are objected.
Claims 6 and 10 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626